Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 7, 8  and 10 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Barney.

     With respect to claim 1, Barney teaches a machine readable medium for storing instructions executed by a processor  (pg. 19/21, fourth full para.) to  receive log data, by group supplier, which is generated during a broadcast content (radio or TV performance) on one or more devices (multiple group participants) associated with the broadcast.  Barney teaches generating meta data (demographic information) from one or more features obtained from the log data,  see page 7/21.  The associated features include but are not limited to the sex, age and percentage position.  Barney teaches that while executing  the broadcast function,  performing at least an automated suggestion (generation of audient profile information) based on the broadcast and meta data based on the log/record. 

     With respect to claim 7, Barney teaches the derivation of features being content listened to or watched in the demographic information, see page 7/21.

    With respect to claim 8, Barney teaches  a machine learning method for providing real-time logging of broadcast content see (page 19/21, fourth full para. , comprising: 
a group supplier for receiving   log data, generated during a broadcast content (radio or TV performance) by one or more devices (multiple group participants) associated with the broadcast.  Barney teaches generating meta data (demographic information) from one or more features obtained from the log data see page 7/21.  Barney teaches that while executing  the broadcast function,  performing at least an automated suggestion (generation of audient profile information) based on the broadcast and meta data based on the log/record. 

     With regard to claim 10, the meta data is log data regarding the audient profile, obtained during broadcasting. Some of the meta features include the sex, age and percentage position set forth at page 7/21 under Specific Embodiment. 
     With regard to claim 14, Barney teaches the content of the broadcast is radio TV programming and film for example. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnurr  in view of Barney.
    With regard to claim 16,  Schnurr teaches a real-time automated classification system,  comprising a machine learning module, described at col. 16, line 56 to col. 17, line 14, which is configured to:  receive log data which includes cable/satellite/broadcast listings (col. 3, lines 57-64) which  generate broadcast content (sporting events).  Schnurr teaches  characterizing the log data  as cable/satellite/broadcast listings (see col. 3, lines 60-65).  Data is further characterized  as content data  to be supplemented to enhance the viewing experience, see col. 6, lines 30-35 and 41-49.   Schnurr teaches that while  the sporting event is being broadcast and the meta data has been generated from computing system 124A, using the  such information to perform automated control for performing automated reporting.  As recited at col. 6, beginning at line 41, the computing system 124A  performs analysis, or other operation on the content item to  calculate derivative data and auxiliary information about different teams and/or players. The system 124A may further generate fantasy style statistical game for the user to participate.  This meta data may further be used, as described  in col. 8 beginning at line 64, were game data may be retrieved for prior historic games for the purpose of identifying other gaming statistics, see also col. 9. 
    What is not specifically taught by Schnurr is the derivation of one or more features from log data and generating meta data during the broadcast associated with  log data.

     Barney teaches a machine readable medium for storing instructions executed by a processor  (pg. 19/21, fourth full para.) to  receive log data, by group supplier, which is generated during a broadcast content (radio or TV performance) on one or more devices (multiple group participants) associated with the broadcast.  Barney teaches generating meta data (demographic information) from one or more features obtained from the log data see page 7/21 Barney teaches that while executing  the broadcast function,  performing at least an automated suggestion (generation of audient profile information) based on the broadcast and meta data based on the log/record. 

     Barney teaches the derivation of audient profile information which may include the sex, age and specific position percentage associated with the participants  log/record data.  Barney teaches the generation of meta data, via client profile information, which is used to obtain certain feature of the participant audience. 
    Since, Schnurr and Barney are both directed to the detection of log data of participants the purpose of using machine learning to obtain features during a broadcast, would have been contemplated by Schnurr as set forth by Barney. 

      It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schunrr to include the combination of software and/or hardware that fulfills the specific functions of deriving feature information based on the log as set forth by Barney during a broadcasting event.


      With respect to claim 18, Schnurr teaches wherein the machine learning module is configured to train records based on previous live broadcasts, see col. 16, line 56 to col. 17, line 14. The motivation for the rejection is the same as that to claim 17.

     With respect to claim 19, Schnurr teaches processors, as depicted in col. 19,  are used  so that historic game statistics and other information, are presented as broadcast content and incorporated into the broadcast, see col. 9, lines 36-42.  
 See also col. 16, line 56 to col. 17, line 14. The motivation for the rejection is the same as that to claim 17.

     With respect to claim 20, Schnurr teaches  a user who may request approval using their phone, tablet or laptop, (col. 4, line 33 – col. 5, line 40), to request services for automated suggestions which includes the automated reporting features that are set forth in cols. 7-9. The motivation for the rejection is the same as that to claim 17.






                                                 Examiner’s Remarks
     Applicant’s remarks have been considered and are persuasive hence the new grounds of rejection in view of Barney CN106063166.


                              Claims Objected As Containing Allowable Matter

Claims 2-6, 9, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664